Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant arguments and remarks made with the amendments filed 2/14/2022 are persuasive to overcome the previously presented rejections and to place the application in condition for allowance. Examiner was unable to identify prior art which, alone or in combination with the prior art already made of record, would motivate one of ordinary skill to arrive at the invention as claimed. The closest prior art identified is WO 2009119373 A1 to Ishizaki et al., and JP 3772909 to Kadota et al.
Ishizaki teaches a hollow fiber membrane and a method for producing such a fiber and specifically teaches that enlargement or collapse of the pores can result in undesirable consequences such as leakage or a reduction in filtration/transfer efficiency.
Kadota teaches a device for blood purification comprising hollow fibers, wherein the hollow fibers are drawn during manufacture in a range of .001% to 1.5%. However, Kadota fails to teach or suggest stretching the fiber during winding and clearly stresses that the stretching during manufacture must be tightly controlled.
In the opinion of the Examiner, one of ordinary skill would not have found it obvious to arrive at the invention as claimed as the prior art fails to provide sufficient teaching, suggestion, and motivation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781